PER CURIAM.
We reverse the order of the Florida Unemployment Appeals Commission denying appellant unemployment compensation benefits. We find that appellant’s conduct did not rise to the level of “wilful or wanton disregard of an employer’s interests as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect....” Adams v. Burdines, Inc., 600 So.2d 1233, 1234 (Fla. 3d DCA 1992); Fredericks v. Florida Dept. of Commerce, 323 So.2d 286, 288 (Fla. 2d DCA 1975); § 443.036(26), Fla.Stat. (1989).
Reversed and remanded.